JS 44 (Rev. 10/20)                  Case 2:21-cv-02344-PBT
                                                      CIVILDocument
                                                            COVER 1SHEET
                                                                     Filed 05/21/21 Page 1 of 22
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                               Century Link, Inc., Lumen Technologies, Inc., Level 3
    James McNicholas                                                                                           Communications, Inc., and Level 3 Communications LLC
    (b)   County of Residence of First Listed Plaintiff                Montgomery County                       County of Residence of First Listed Defendant Ouachita Parish, LA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
Caren N. Gurmankin, Esq., Console Mattiacci Law,
1525 Locust Street, 9th Fl., Philadelphia, PA 19102

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State          ✖ 1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             29 U.S.C. §621, et seq.
VI. CAUSE OF ACTION                          Brief description of cause:
                                                                               Plaintiff was discriminated against based on his age.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                            in excess of $75,000                           JURY DEMAND:                X   Yes           No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
05/21/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                             Case 2:21-cv-02344-PBT
                                                UNITEDDocument   1 Filed
                                                      STATES DISTRICT    05/21/21 Page 2 of 22
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                           Ambler, PA 19002
Address of Plaintiff: ______________________________________________________________________________________________
                                             100 Century Link Drive, Monroe, LA 71203
Address of Defendant: ____________________________________________________________________________________________
                                                          100 Century Link Drive, Monroe, LA 71203
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      05/21/2021
DATE: __________________________________                     __________________________________________                                    205900
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

           Caren N. Gurmankin
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
      X
              exceed the sum of $150,000.00 exclusive of interest and costs:
      X       Relief other than monetary damages is sought.


      05/21/2021
DATE: __________________________________                     __________________________________________                                    205900
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
             Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 3 of 22
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                    CASE MANAGEMENT TRACK DESIGNATION FORM
  JAMES MCNICHOLAS                                :                          CIVIL ACTION
                                                  :
                       v.                         :
                                                  :
   CENTURY LINK, INC., et al.                     :                          NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

(b) Social Security – Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )

(c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

(d) Asbestos – Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )

(e) Special Management – Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                               ( )

(f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


05/21/2021                                                          Plaintiff, James McNicholas
Date                               Attorney-at-law                       Attorney for
 215-545-7676                   215-405-2900                          gurmankin@consolelaw.com

Telephone                           FAX Number                           E-Mail Address


(Civ. 660) 10/02
     Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 4 of 22




               IN THE UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF PENNSYLVANIA

________________________________
                                    :
JAMES MCNICHOLAS                    :
Ambler, PA 19002                    :              CIVIL ACTION NO.
                                    :
                        Plaintiff,  :
                                    :
             v.                     :
                                    :
CENTURY LINK, INC.                  :
100 Century Link Drive              :
Monroe, LA 71203                    :              JURY TRIAL DEMANDED
                                    :
and                                 :
                                    :
LUMEN TECHNOLOGIES, INC.            :
100 Century Link Drive              :
Monroe, LA 71203                    :
                                    :
and                                 :
                                    :
LEVEL 3 COMMUNICATIONS, INC. :
1025 Eldorado Boulevard             :
Broomfield, CO 80021                :
                                    :
and                                 :
                                    :
LEVEL 3 COMMUNICATIONS LLC          :
1025 Eldorado Boulevard             :
Broomfield, CO 80021                :
                                    :
                        Defendants. :
________________________________    :

                                    COMPLAINT

I.     INTRODUCTION

       Plaintiff, James McNicholas, brings this action against his former employers,

CenturyLink, Inc.; Lumen Technologies, Inc.; Level 3 Communications, Inc.; and, Level

3 Communications LLC (together “Defendants”). Defendants terminated sixty one (61)
      Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 5 of 22




year old Plaintiff after over seventeen (17) years of undisputedly excellent employment

while retaining substantially younger, less qualified employees. Defendants’

discriminatory conduct towards Plaintiff violated the Age Discrimination in Employment

Act, 29 U.S.C. §621, et seq. (“ADEA”) and the Pennsylvania Human Relations Act, as

amended, 43 P.S. §951, et seq. (“PHRA”).

II.    PARTIES

       1.     Plaintiff, James McNicholas, is an individual and a citizen of the

Commonwealth of Pennsylvania. He resides in Ambler, PA 19002.

       2.     Plaintiff was born in May 1958. He was sixty one (61) years old at the

time that Defendants terminated his employment.

       3.     Defendant, CenturyLink, Inc., is a Louisiana corporation with a principal

place of business at 100 Century Link Drive, Monroe, LA 71203.

       4.     Defendant, Lumen Technologies, Inc., is a Louisiana corporation with a

principal place of business at 100 Century Link Drive, Monroe, LA 71203.

       5.     Defendant, Level 3 Communications, Inc. is a Delaware corporation with

a principal place of business at 1025 Eldorado Boulevard, Broomfield, CO 80021.

       6.     Defendant, Level 3 Communications LLC, is a Delaware corporation with

a principal place of business at 1025 Eldorado Boulevard, Broomfield, CO 80021.

       7.     Defendant, Level 3 Communications LLC, was the entity that paid

Plaintiff as of the time of his termination from employment, in September 2019.

       8.     According to Defendants’ Annual Report for the fiscal year ending

December 31, 2020, Defendant Century Link, Inc. changed its legal name to (Defendant)

Lumen Technologies, Inc. in January 2021.




                                            2
       Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 6 of 22




        9.     Defendants are engaged in an industry affecting interstate commerce and

regularly do business in the Commonwealth of Pennsylvania.

        10.    At all times material hereto, Defendants employed more than twenty (20)

employees.

        11.    At all times material hereto, Defendants acted by and through their

authorized agents, servants, workmen, and/or employees acting within the course and

scope of their employment with Defendants and in furtherance of Defendants’ business.

        12.    At all times material hereto, Defendants acted as employers within the

meaning of the statutes which form the basis of this matter.

        13.    At all times material hereto, Plaintiff was an employee of Defendants

within the meaning of the statutes which form the basis of this matter.

        14.    At all times material hereto, Plaintiff worked out of Defendants’ location

at 1000 Madison Avenue, Norristown, PA 19403.

III.    JURISDICTION AND VENUE

        15.    The causes of action which form the basis of this matter arise under the

ADEA and the PHRA.

        16.    The District Court has jurisdiction over Count I (ADEA) pursuant to 29

U.S.C. §626(c) and 28 U.S.C. §1331.

        17.    The District Court has jurisdiction over all counts pursuant to 28 U.S.C.

§1332 since the amount in controversy in the present action exceeds the sum or value of

seventy five thousand dollars ($75,000), exclusive of interests and costs, and there exists

complete diversity of citizenship, as Plaintiff is a citizen of the Commonwealth of

Pennsylvania and Defendants are not citizens of the Commonwealth of Pennsylvania.




                                             3
      Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 7 of 22




       18.     The District Court has supplemental jurisdiction over Count II (PHRA)

pursuant to 28 U.S.C. §1367.

       19.     Venue is proper in the District Court under 28 U.S.C. §1391(b).

       20.     On or about October 1, 2019, Plaintiff filed a Complaint of Discrimination

with the Pennsylvania Human Relations Commission (“PHRC”), complaining of acts of

discrimination alleged here. This Complaint was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”). Attached hereto, incorporated herein and marked

as Exhibit “1” is a true and correct copy of the PHRC Complaint of Discrimination (with

personal identifying information redacted).

       21.     On or about February 25, 2021, the EEOC issued to Plaintiff a Dismissal

and Notice of Rights for his EEOC Charge. Attached hereto, incorporated herein and

marked as Exhibit “2” is a true and correct copy of that notice (with personal identifying

information redacted).

       22.     Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.    FACTUAL ALLEGATIONS

       23.     Plaintiff started working at Defendants Level 3 Communications, Inc. and

Level 3 Communications LLC in or around April 2002.

       24.     Defendant CenturyLink, Inc. acquired Defendants Level 3

Communications, Inc. and Level 3 Communications LLC in or around late 2017. At that

time, Plaintiff became an employee of Defendant CenturyLink, Inc.

       25.     As of the time of Plaintiff’s termination, in September 2019, he had over

seventeen (17) years of service with Defendants.




                                              4
      Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 8 of 22




          26.   As of the time of Plaintiff’s termination in September 2019, he held the

position of Senior Account Director.

          27.   Since in or about November 2018, Plaintiff reported directly to John Julia,

Sales Director, Philadelphia Region. Julia reported to Kevin Emery, Senior Sales

Director, who reported to Michael Zody, Vice President and General Manager.

          28.   At all times material hereto, Plaintiff performed his job duties in a highly

competent manner.

          29.   In his capacity as Senior Account Director, Plaintiff developed and

managed some of the largest and most lucrative accounts in Defendants’ Philadelphia

region.

          30.   In or around Spring 2019, Julia took both prospects and active accounts

that Plaintiff had been working on for years, in some cases, to develop and that had the

potential to be highly lucrative, and reassigned them to a substantially younger Account

Director whom he had just recently hired.

          31.   On or about September 6, 2019, Defendants informed Plaintiff that his

employment was terminated, effective September 13, 2019.

          32.   Defendants told Plaintiff only that the reason for his termination was that

it was a business decision.

          33.   Defendants failed to provide a legitimate, non-discriminatory reason for

terminating Plaintiff’s employment.

          34.   As included herein, Defendants’ conduct and demographics evidence a

bias against older employees.

          35.   To Plaintiff’s knowledge and belief, he was the oldest employee reporting




                                              5
      Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 9 of 22




to Julia.

        36.    To Plaintiff’s knowledge and belief, he was the only employee reporting

to Julia who was terminated at that time.

        37.    To Plaintiff’s knowledge and belief, he was the oldest employee in the

Philadelphia Region in Zody’s organization.

        38.    To Plaintiff’s knowledge and belief, Defendants assigned his job

responsibilities to younger, less qualified employees.

        39.    Defendants did not offer Plaintiff any other positions within the company

or any opportunities that would allow him to remain employed in some capacity.

        40.    As part of the separation packet that Defendants provided to Plaintiff upon

his termination, they included “Additional Disclosures” pursuant to the Older Workers’

Benefit Protection Act regarding information as to the employees who were retained and

the employees who were terminated in the “Decisional Unit”.

        41.    The Additional Disclosures evidenced Defendants’ age bias, including the

following:

               (a)     Defendants terminated six (6) employees in the Decisional Unit,

five (5) of whom were over fifty (50) years old;

               (b)     Defendants retained fourteen (14) of the fifteen (15) employees in

the Decisional Unit who were under the age of fifty (50);

               (c)     All of the employees whom Defendants retained in the Decisional

Unit were younger than Plaintiff;

               (d)      Defendants retained ninety-three percent (93%) of employees in

the Decisional Unit under the age of fifty (50);




                                             6
     Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 10 of 22




                  (e)    Defendants retained sixty-eight percent (68%) of employees in the

Decisional Unit age fifty (50) and above; and,

                  (f)    The retention rate of employees age fifty (50) and older is less than

eighty percent (80%) of the retention rate of employees under age fifty (50).

        42.       Plaintiff’s age was a motivating and determinative factor in connection

with Defendants’ discriminatory treatment of Plaintiff, including terminating Plaintiff’s

employment.

        43.       As a direct and proximate result of the discriminatory conduct of

Defendants, Plaintiff has in the past incurred, and may in the future incur, a loss of

earnings and/or earning capacity, loss of benefits, pain and suffering, embarrassment,

humiliation, loss of self-esteem, mental anguish, and loss of life’s pleasures, the full

extent of which is not known at this time.

                                       COUNT I - ADEA

        44.       Plaintiff incorporates herein by reference paragraphs 1 through 43 above,

as if set forth herein in their entirety.

        45.       By committing the foregoing acts of discrimination against Plaintiff,

Defendants have violated the ADEA.

        46.       Said violations were willful and warrant the imposition of liquidated

damages.

        47.       As a direct and proximate result of Defendants’ violation of the ADEA,

Plaintiff has suffered the damages and losses set forth herein and has incurred attorney’s

fees and costs.




                                               7
     Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 11 of 22




        48.     Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ discriminatory acts unless and until this

Court grants the relief requested herein.

        49.     No previous application has been made for the relief requested herein.

                                      COUNT II - PHRA

        50.     Plaintiff incorporates herein by reference paragraphs 1 through 49 above,

as if set forth herein in their entirety.

        51.     Defendants, by the above improper and discriminatory acts, have violated

the PHRA.

        52.     Said violations were intentional and willful.

        53.     As a direct and proximate result of Defendants’ violation of the PHRA,

Plaintiff has sustained the injuries, damages, and losses set forth herein and has incurred

attorney’s fees and costs.

        54.     Plaintiff is now suffering and will continue to suffer irreparable injuries

and monetary damages as a result of Defendants’ discriminatory acts unless and until the

Court grants the relief requested herein.

        55.     No previous application has been made for the relief requested herein.

                                            RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in

connection with Defendants’ improper conduct, and specifically prays that the Court

grant the following relief to the Plaintiff by:

                (a)      declaring the acts and practices complained of herein to be in

violation of the ADEA;




                                                  8
     Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 12 of 22




               (b)     declaring the acts and practices complained of herein to be in

violation of the PHRA;

               (c)     enjoining and permanently restraining the violations alleged

herein;

               (d)     entering judgment against the Defendants and in favor of the

Plaintiff in an amount to be determined;

               (e)     awarding liquidated damages to Plaintiff under the ADEA;

               (f)     awarding compensatory damages to make the Plaintiff whole for

all lost earnings, earning capacity and benefits, past and future, which Plaintiff has

suffered or may suffer as a result of Defendants’ improper conduct;

               (g)     awarding compensatory damages to Plaintiff for past and future

pain and suffering, emotional upset, mental anguish, humiliation, and loss of life’s

pleasures, which Plaintiff has suffered or may suffer as a result of Defendants’ improper

conduct;

               (h)     awarding Plaintiff such other damages as are appropriate under the

ADEA and the PHRA;

               (i)     awarding Plaintiff the costs of suit, expert fees and other

disbursements, and reasonable attorney’s fees; and,




                                              9
     Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 13 of 22




               (j)     granting such other and further relief as this Court may deem just,

proper, or equitable including other equitable and injunctive relief providing restitution

for past violations and preventing future violations.



                                              CONSOLE MATTIACCI LAW



Dated:   05/21/2021                   BY:     ______________________
                                              Caren N. Gurmankin, Esq.
                                              1525 Locust St., 9th Floor
                                              Philadelphia, PA 19102
                                              (215) 545-7676

                                              Attorney for Plaintiff,
                                              James McNicholas




                                             10
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 14 of 22




                  Exhibit “1”
 Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 15 of 22




redacted
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 16 of 22




                        redacted
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 17 of 22
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 18 of 22
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 19 of 22
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 20 of 22




                            redacted
Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 21 of 22




                  Exhibit “2”
                       Case 2:21-cv-02344-PBT Document 1 Filed 05/21/21 Page 22 of 22
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     James McNicholas                                                              From:    Philadelphia District Office
       redacted                                                                                801 Market Street
        Ambler, PA 19002                                                                       Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60577                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
                  The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            02/25/2021
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Issued)
                                                                         District Director

 cc:          CENTURYLINK, INC.

              Caren Gurmankin, Esq.                                                   Director of Human Resources
              Console Mattiacci Law                                                   CenturyLink, Inc.
              1525 Locust Street, 9th Floor                                           1000 Madison Avenue
              Philadelphia, PA 19102                                                  Norristown, PA 19403
              gurmankin@consolelaw.com
              buccieri@consolelaw.com
